Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Giarratana on 07/13/2022.

The application has been amended as follows: 
In claim 1, line 7, after “and” delete “(C)” and insert --- (f) --- and line 8, after “about” delete “2-1/2” and insert --- 2.5 ---
Replace claim 3 as follow:
Claim 3.	 A liquid vehicle of claim 1, wherein the solution comprises:
Xanthan Gum - about 0.30 to 1.20 g;
Sodium Hexametaphosphate – about 0.5 to 1.5 g;
Sodium Benzoate - about 0.05 to 0.25 g;
Potassium Sorbate – about 0.05 to 0.15 g;
Calcium Disodium EDTA – about 0.01 to 0.04 g;
Sucralose – about 0.05 to 0.15 g;
Acesulfame Potassium about 0.020 to 0.070 g;
Mannitol – about 3.0 g to 5.00 g;
Citric Acid – about 1.0 to 2.0 g;
Sodium Citrate – about 0.05 to 0.30 g;
Malic Acid – about 0.05 to 0.15 g;
Liquid Flavor – about 0.70 to 1.5 ml; and 
sufficient water to achieve at least about 1 liter total volume.
Claims 5 and 6 are cancelled.
Claims 3 and 7-10 are rejoined. According to rejoinder provision under MPEP 821.04 claims are examined and allowed because they are dependent on allowed claim 1.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closet prior art was that which was cited in the previous office action filed on 12/08/2021. Prior art discloses formulation containing 25 grams/liter mannitol and do not disclose any formulation using sorbitol without a barium-sulfate contrast agent and fails to specifically disclose or render obvious the combination of components and in the amounts thereof set forth in claim 1 and 3.  Further, Applicant has provided evidence (Declaration filed on 09/21/2021) claimed liquid vehicle comprising (a) water, (b) 3 grams/liter to about 8 grams/liter mannitol, (c) 9.5 grams/liter to about 19.5 grams/liter sorbitol, and (d) a viscosity agent in amount such that the viscosity is between 1 to 100 cps would retain water in the small bowel lumen during the enterography examination sufficient to maintain a distension of the small bowel lumen to obtain visualization and differentiation of the small bowel lumen from adjacent structures by the CT or MR imaging that is better tolerated by patients compared to 0.1% barium sulfate solution and provides good quality radiographic images. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/           Examiner, Art Unit 1618

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618